DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 33-49, 51-55, 57-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nason (USP 4,790,640)  in view of Chan et al (2014/0315216).
Regarding claim 33, Nason teaches a hematology test slide, which comprises: a first cover slip 14; a second cover slip 12; and a spacer 16 interposed between the first cover slip and the second cover slip, the spacer having a closed end portion and an open end portion, the open end portion 19 being defined by a pair of spaced apart legs extending from the closed end portion, the closed end portion interiorly defining a sample deposit area 24, and the pair of spaced apart legs of the open end portion defining between the legs an optical read area (examination chamber 19); wherein the optical read area of the spacer is covered by the first and second cover slips, and the sample deposit area is uncovered by the first cover slip to allow a fluid sample to be deposited onto the sample deposit area. (Fig. 1 see below)


    PNG
    media_image1.png
    235
    434
    media_image1.png
    Greyscale

Nason is silent to a slide housing.  
Chan et al teach a slide housing, the slide housing having a top housing member 70 and a bottom housing member 50 joined to the top housing member, the top and bottom housing members defining a cavity 10 in which is received a fluid flow matrix for analysis (Fig. 1; Para. 0056).  The housing is provided for holding the assay device in a cavity to aid in analysis in an analytical instrument (Abstract).  
Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the housing of Chan et al to the slide analysis device of Nason to provide the above advantage of holding the assay device in a cavity to aid in analysis in an analytical instrument.  It is noted that the bottom cover slip and the spacer being situated within the cavity of the slide housing; wherein the optical read area of the spacer is covered by the top housing member and the bottom cover slip as the device of Nason is replacing the fluid flow matrix in Chan.  
Regarding claim 34, Nason/Chan teach the closed end portion of the spacer includes a curved, semi-circular section; and wherein the legs of the open end portion of the spacer are straight members parallelly disposed to one another and which extend from the curved, semi-circular section of the closed end portion of the spacer (Fig. 1: curved 24 to parallel pair of spaced apart legs).
Regarding claim 35, Nason/Chan teach the spacer has a top surface and an opposite bottom surface; wherein each of the top housing member and the bottom cover slip has a top surface and an opposite bottom surface; and wherein at least a portion of the top surface of the spacer is in contact with the bottom surface of the top housing member, and the bottom surface of the spacer is in contact with the top surface of the bottom cover slip. (Fig. 1)
Regarding claim 36, Nason/Chan teach wherein at least a portion of the top surface of the spacer which is in contact with the bottom surface of the top housing member, is adhesively joined to the bottom surface of the top housing member; and wherein the bottom surface of the spacer is adhesively joined to the top surface of the bottom cover slip. (Fig. 1; Chan Para. 0096 adhesively joined) 
Regarding claim 37-38, Nason/Chan teaches the spacer is a pressure sensitive adhesive (col. 4 lines 38-41: "transfer tape" is sufficiently broad to be read on the end result of the pressure sensitive adhesive that would result from applying a transfer tape to the device).
Regarding claim 39, Nason/Chan teaches the bottom surface of the first cover slip and the top surface of the top housing member are spaced apart from each other at the optical read area a predetermined distance (Fig. 1: 19); and wherein the spacer has a specific thickness which defines the predetermined distance which the bottom surface of the top housing member is spaced from the top surface of the bottom cover slip over at least a portion of the spacer situated at the optical read area (Fig. 1: 19 examination chamber).
Regarding claims 40-43, Nason/Chan teaches the thickness of the spacer over the at least portion thereof situated at the optical read area is between about 3 microns and about 5 microns; between about 5 microns and about 50 microns; between about 25 microns and about 250 microns; between about 25 microns and about 50 microns; (col. 4 lines 1-10: .001 inches (or .003 inches (25.4 or less) or less (76.2 microns or less)).
Regarding claim 44, Nason/Chan teaches the top housing member and the bottom cover slip are spaced apart from each other at the optical read area a predetermined distance to define a fluid holding cell having a measurable volume between the top housing member and bottom cover slips situated at the optical read area. (Fig 1: col. 3 lines 54-59)
Regarding claim 45, Nason/Chan teach the slide housing is generally trapezoidal in overall shape (Fig. 1; Para. 0059), the housing including a front portion, a rear portion situated opposite the front portion, a first side portion and a second side portion situated opposite the first side portion; wherein the front and rear portions are generally parallel to each other and the rear portion is longer than the front portion; and wherein the first and second side portions extend between the front and rear portions in a mutually non-parallel direction (Para. 0059).
Regarding claim 46, Nason/Chan teach the top housing member of the slide housing has a planar structure and includes a top side and an opposite bottom side; and wherein the bottom side of the top housing member has formed therein a recess 88 which at least partially defines the cavity of the slide housing for receiving the first cover slip, the spacer and the second cover slip. (Fig. 1: 88; Para. 0099; opening)
Regarding claim 47, Nason/Chan teach the top housing member includes a sample deposit opening 88 formed through the thickness thereof.  Nason/Chan are silent to the sample deposit opening being situated in alignment and in fluid communication with the sample deposit area of the spacer and for receiving through the sample deposit opening a fluid sample.  It is advantageous to provide a sample opening to correspond with the analysis device held within the housing where the sample is to be applied.  Therefore it would have been obvious to provide the sample deposit opening being situated in alignment and in fluid communication with the sample deposit area of the spacer and for receiving through the sample deposit opening a fluid sample choosing from a finite number of identified, predictable solutions and to provide the above advantage of providing the sample on the sample deposit area directly.
Regarding claim 48, Nason/Chan teach the bottom housing member includes a base plate which is planar in form, the base plate being affixed to the top housing member to encapsulate within the cavity of the slide housing the first cover slip, the spacer, the second cover slip and any fluid sample residing in the optical read area of the spacer. (Fig. 1: housing 4)
Regarding claim 49, Nason/Chan teach the base plate includes an optical read opening formed through the thickness thereof, the optical read opening in the base plate being situated in alignment with the optical read area of the spacer. (Para. 0096: transparent bottom housing 4)
Regarding claim 51, Nason/Chan teach a base gasket, the base gasket being interposed between the second cover slip and the base plate (Fig. 1, Para. 0097: ribs 82 provide leakproof).
Regarding claim 52, Nason/Chan teach the base gasket is adhesively joined to the second cover slip and the base plate. (Para. 0099 adhesive)
Regarding claims 53-55, Nason/Chan teach an adhesive  applied to the base plate at rib 82 (Para. 0099: read on gasket), but is silent to a double-sided tape; double sided adhesive transfer tape.  Nason teaches a pressure sensitive adhesive (col. 4 lines 38-41: "transfer tape" and “double sided tape” is sufficiently broad to be read on the end result of the pressure sensitive adhesive that would result from applying a transfer tape to the device) to leakproof the device and to hold the slide and coverslip together.  Therefore it would have been obvious to try a pressure sensitive adhesive of Nason to the Chan rib 82 to provide a leakproof adhesive choosing from a finite number of identified, predictable solutions.
Regarding claims 57, Nason/Chan teach each of the first cover slip and the second cover slip is formed from a hydrophilic material. (col. 4 lines 11-20; lines 60-65: Glass plates that provide capillary action)
Regarding claims 58-59, Nason/Chan teach at least the second cover slip is formed from a light transmissive material. (col. 4 lines 11-20 transparent glass)
Claim 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nason (USP 4,790,640)  in view of Chan et al (2014/0315216) and further in view of Koop et al (EP2896458A1).
Regarding claims 56, Nason/Chan teach the housing can be opaque (Para. 0096) but are silent the top housing member of the slide housing is substantially opaque over at least a portion thereof situated in alignment with the optical read area of the spacer to serve as a backdrop for optical measurements conducted on a fluid sample residing within the optical read area.  
Koop et al teach an optical detecting device with transparent slides (Para. 0001)  Koop et al teach providing opaque coating or film, such as black, to portions where the sample is located for the detecting to aid in contrasting the sample for imaging.  (Para. 0036).  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the opaque portion of Koop to the top housing of the slide housing of Nason/Chan to provide the above advantage of aiding in contrasting the sample for imaging.
Claim 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nason/Chan in view of Deutsch et al (US 2011/0034348)
Nason/Chan teach a coverslip but is silent to the second cover slip has a thickness of between about 160 microns and about 190 microns.  Deutsch et al teach thin coverplates are used in analysis devices using spacers between upper and lower coverslips. The glass cover slip thickness is a standard 0.17mm thick (Para. 0123).  Therefore it would have been obvious to try the standard thickness of 0.17mm thick coverslip of Deutsch in the device of Nason/Chan choosing from a finite number of identified, predictable solutions for analysis devices using spacers between upper and lower coverslips.  
Allowable Subject Matter
Claim 50 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or fairly suggest the optical read opening formed in the base plate that is offset from the sample deposit opening formed in the top housing so as to be in non- alignment with the sample deposit opening.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798